To compel respondent to make tlie necessary order for the summoning and impanneling of a jury to hear proofs and determine the necessity for opening a street to Black River, in order to enable the city to construct a bridge across the river, and to fix the compensation for the land taken, it appearing that the said river is a stream navigable for vessels of 15 tons burden and over, and the petition to the court below failed to allege that permission had been granted by the board of supervisors, or that the location and plans of the bridge had been approved by the secretary of war.
Granted April 12, 1893, without costs.